DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KOBAYASHI et al. (U.S. Publication No. 2003/0130402, hereinafter KOBAYASHI).
Regarding claim 1, KOBAYASHI teaches a rubber composition which gives a vibration-isolating rubber wherein the rubber composition comprises (B) a diolefin-based rubber having a weight average molecular weight (Mw) exceeding 200,000 (Abstract). The Mw of the component (B) is exceeding 200,000, preferably of 250,000, more preferably 250,000 to 1,000,000 [0075]. The diolefin rubber is at least one selected from the group consisting of a styrene-butadiene copolymer [0015 and 0056] (component (B) reads on the claimed styrene-butadiene rubber (A)). 
The rubber composition comprises (A) a styrene butadiene copolymer rubber having a weight of 200,000 or less (Abstract). Examples include emulsion polymerized styrene butadiene rubber and a solution polymerized styrene butadiene rubber [0046] (which reads on a liquid styrene butadiene rubber). The weight average molecular weight of the component (A) is 200,000 or less, preferably 500 to 80,000, further preferably 5,000 to 60,000, particularly 8,000 to 60,000 [0047] (component (A) reads on the claimed liquid styrene-butadiene rubber (B)). In Table 1 [0114], component (A) is A-1 has a Mw of 0.12 x104 (1200) and a vinyl content of 56% and component (B) is SBR-1 has a Mw of 80 x104 (800,000) and a vinyl content of 42% (the combined vinyl content of component (A) and component (B) satisfies 25% by mass or more as claimed).
 Regarding claims 2, 8-10, and 14-18, KOBAYASHI teaches the rubber composition comprises (A) a styrene butadiene copolymer rubber having a weight of 200,000 or less (Abstract). The weight average molecular weight of the component (A) is 200,000 or less, preferably 500 to 80,000, further preferably 5,000 to 60,000, particularly 8,000 to 60,000 [0047] (component (A) reads on the claimed liquid styrene-butadiene rubber (B)). KOBAYASHI teaches the rubber composition comprises 5 to 40 parts by weight of a styrene-butadiene rubber (A) based on 100 parts by weight of the total amount of (A) and (B). Examples include emulsion polymerized styrene butadiene rubber and a solution polymerized styrene butadiene rubber [0046] (which read on a liquid styrene butadiene rubber). 
KOBAYASHI teaches the rubber composition further comprises fillers including carbon black [0079-0082]. The carbon black has a nitrogen adsorption specific surface area is in the range of 5 to 200 m2/g, preferably 10 to 150 m2/g, more preferably 20 to 130 m2/g [0083]. In Table 2, Example 2 discloses 55 parts of SBR-1 (reads on component A as claimed) and 25 parts of carbon black [0130].
The vibration isolating rubber is produced by kneading rubber component, filler, a vulcanization accelerator, a vulcanization activating agent, and other additives. Thereafter, the kneaded material is cooled, a vulcanizing agent (sulfur), a vulcanization accelerator are blended in a Banbury mixer then vulcanization is performed at a temperature in the range of 140oC to 180oC to obtain a desire vulcanized rubber [0108].
Regarding claims 3, 11, 12, 19, and 20, KOBAYASHI teaches the rubber composition comprises 5 to 40 parts by weight of a styrene-butadiene rubber (A) based on 100 parts by weight of the total amount of (A) and (B). Examples include emulsion polymerized styrene butadiene rubber and a solution polymerized styrene butadiene rubber [0046] (which read on a liquid styrene butadiene rubber). KOBAYASHI teaches the vibration isolating rubber is produced by kneading rubber component, filler, a vulcanization accelerator, a vulcanization activating agent, and other additives. Thereafter, the kneaded material is cooled, a vulcanizing agent (sulfur), a vulcanization accelerator are blended in a Banbury mixer then vulcanization is performed at a temperature in the range of 140oC to 180oC to obtain a desire vulcanized rubber [0108].
KOBAYASHI teaches the rubber composition further comprises fillers including carbon black [0079-0082]. The carbon black has a nitrogen adsorption specific surface area is in the range of 5 to 200 m2/g, preferably 10 to 150 m2/g, more preferably 20 to 130 m2/g [0083]. In Table 2, Example 2 discloses 55 parts of SBR-1 (reads on component A as claimed) and 25 parts of carbon black [0130].
Regarding claims 4-6 and 13, KOBAYASHI teaches the rubber composition further comprises fillers including carbon black [0079-0082]. The carbon black has a nitrogen adsorption specific surface area is in the range of 5 to 200 m2/g, preferably 10 to 150 m2/g, more preferably 20 to 130 m2/g [0083]. In Table 2, Example 2 discloses 55 parts of SBR-1 (reads on component A as claimed) and 25 parts of carbon black [0130]. 
The vibration isolating rubber is produced by kneading rubber component, filler, a vulcanization accelerator, a vulcanization activating agent, and other additives. Thereafter, the kneaded material is cooled, a vulcanizing agent (sulfur), a vulcanization accelerator are blended in a Banbury mixer then vulcanization is performed at a temperature in the range of 140oC to 180oC to obtain a desire vulcanized rubber [0108].
Regarding claim 7, KOBAYASHI teaches the vibration isolating rubber is produced by kneading rubber component, filler, a vulcanization accelerator, a vulcanization activating agent, and other additives. Thereafter, the kneaded material is cooled, a vulcanizing agent (sulfur), a vulcanization accelerator are blended in a Banbury mixer then vulcanization is performed at a temperature in the range of 140oC to 180oC to obtain a desire vulcanized rubber [0108].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763